Order entered November 12, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00671-CR

                         WILLIAM GERARD PALMER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00445-K

                                            ORDER
       The Court REINSTATES the appeal.

       On October 29, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 10,2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the October 29, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE